                                                                             FlLta
                                                                     U.S. DISTRICT COmU
              IN THE UNITED STATES DISTRICT COURT FOR
                                                                        SAVANNAH OIV.
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAV3^AH DIVISION                       2fll!nrc 12 PH 1:07
SHANNON KRAESE,                                                    CLFRK
                                                                         so.wWga. ^
     Plaintiff,

V.                                             CASE NO. CV417-166


JIALIANG QI and GD TOUR INC.,

     Defendants.




                                   ORDER


     Before   the    Court   is   Defendant   GD   Tour   Inc.'s   'GD     Tour'


Motion for Partial Summary Judgment. (Doc. 49.) In its brief in

support of its motion, Defendant GD Tour contends that "Plaintiff

has failed to present any evidence in support of her claims for

negligent hiring, training, and          supervision, and for punitive

damages . .         and, therefore. Defendant is entitled to partial

summary judgment as to those claims.^ (Id. at 2.) After careful

consideration, Defendant GD Tour's motion is DENIED.




^ Plaintiff's amended complaint asserts claims for negligent
hiring, retention, and supervision. (Doc. 14 at 4.) However,
Defendant GD Tour and Plaintiff both incorrectly argue that
Plaintiff asserted negligent training claims. (Doc. 49, Attach. 1
at 2; Doc. 53 at 2.) The Court will only address the claims that
are   before  it—that  is,   negligent  hiring,   retention,  and
supervision claims.
